Exhibit 99.2 Management’s Discussion and Analysis For the three and six months ended June 30, 2014 New Gold Inc. TABLE OF CONTENTS 1 EXECUTIVE SUMMARY 2 FINANCIAL AND OPERATING HIGHLIGHTS 3 Operating highlights 4 Development and exploration highlights 4 Financial highlights 5 Corporate developments 5 2014 OUTLOOK 6 KEY PERFORMANCE DRIVERS AND ECONOMIC OUTLOOK 6 Key performance drivers 7 Economic outlook 8 CORPORATE SOCIAL RESPONSIBILITY 9 FINANCIAL AND OPERATING RESULTS 9 Summary of quarterly financial and operating results 12 Summary of year to date financial and operating results 15 Review of operating mines 25 DEVELOPMENT AND EXPLORATION REVIEW 28 FINANCIAL CONDITION REVIEW 28 Balance sheet review 29 Liquidity and cash flow 31 Commitments 31 Contingencies 32 Contractual obligations 32 Related party transactions 32 Off-balance sheet arrangements 32 Outstanding shares 32 NON-GAAP FINANCIAL PERFORMANCE MEASURES 36 ENTERPRISE RISK MANAGEMENT 36 General risks 37 Financial risk management 41 CRITICAL JUDGMENTS AND ESTIMATION UNCERTAINTIES 44 CONTROLS AND PROCEDURES 45 CAUTIONARY NOTES Management’s Discussion and Analysis For the three and six months ended June 30, 2014 The following Management’s Discussion and Analysis (“MD&A”) provides information that management believes is relevant to an assessment and understanding of the consolidated financial condition and results of operations of New Gold Inc. and its subsidiaries (“New Gold” or the “Company”), including its predecessor entities. This MD&A should be read in conjunction with New Gold’s unaudited condensed consolidated financial statements for the three and six months ended June 30, 2014 and 2013 and related notes which are prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”). This MD&A should also be read in conjunction with our audited consolidated annual financial statements for the year ended December 31, 2013 and the related Management’s Discussion and Analysis. This MD&A contains forward-looking statements that are subject to risk factors set out in a cautionary note contained in this MD&A. The reader is cautioned not to place undue reliance on forward-looking statements. All dollar figures are in United States dollars and tabular dollar amounts are in millions, unless otherwise noted. This MD&A has been prepared as at July 30, 2014. Additional information relating to the Company, including the Company’s Annual Information Form, is available on SEDAR at www.sedar.com. EXECUTIVE SUMMARY New Gold is an intermediate gold producer with operating mines in Canada, the United States, Australia and Mexico and development projects in Canada and Chile. With a strong liquidity position, simplified balance sheet and an experienced management and Board of Directors, the Company has a solid platform to continue to execute its growth strategy. During the second quarter of 2014, the New Afton Mine in Canada (“New Afton”), the Mesquite Mine in the United States (“Mesquite”), the Peak Mines in Australia (“Peak Mines”) and the Cerro San Pedro Mine in Mexico (“Cerro San Pedro”), combined to produce 89,460 ounces of gold, 25.5 million pounds of copper and 420,190 ounces of silver as a result of continued strong performances at New Afton and Peak Mines offset by planned quarterly gold production decreases at Mesquite and Cerro San Pedro. New Gold’s production costs remain very competitive when compared to the broader gold mining space. In the second quarter of 2014, New Gold had total cash costs(1) of $251 per ounce compared to $430 per ounce in the prior-year period and all-in sustaining costs(1) of $745 per ounce compared to $931 per ounce in the same prior-year period. The Company continues to further establish itself as one of the lowest cost producers in the industry. New Gold has been able to maintain its costs at a level it believes is well below the industry average as the Company also produces silver and copper as by-product metals which have historically moved in line with, and acted as an offset to, some of the input cost pressures faced by the mining industry. On July 7, 2014, New Gold announced a mid-year update of the New Afton C-zone mineral resource. The Measured and Indicated gold resources have increased by 24% and the copper resources by 29% when compared to year-end 2013. The increase in gold and copper was driven by the upgrading of Inferred resources into the Measured and Indicated categories through infill drilling. New Gold continues to build on its successful portfolio which now consists of four operating mines and three development projects, all located in jurisdictions that are considered favourable to mining activities. 1. The Company uses certain non-GAAP financial performance measures throughout this MD&A. For a detailed description of each of the non-GAAP measures used in this MD&A and a detailed reconciliation, please refer to the “Non-GAAP Financial Performance Measures” section of this MD&A. 1 FINANCIAL AND OPERATING HIGHLIGHTS Three months ended June 30 Six months ended June 30 (in millions of U.S. dollars, except where noted) Operating information: Gold (ounces): Produced (1) Sold (1) Silver (ounces): Produced (1) Sold (1) Copper (thousands of pounds): Produced (1) Sold (1) Average realized price (2): Gold ($/ounce) Silver ($/ounce) Copper ($/pound) Total cash costs per gold ounce sold (2)(3) All-in sustaining costs per gold ounce sold (2)(3) Total cash costs per gold ounce sold on a co-product basis (2)(3) All-in sustaining costs per gold ounce sold on a co-product basis (2)(3) Financial Information: Revenues Operating margin(2) Earnings from mine operations Net earnings (loss) Adjusted net earnings(2) Net cash generated from operations Adjusted net cash generated from operations(2) Capital expenditures Total assets Cash and cash equivalents Long-term debt Share Data: Earnings (loss) per share: Basic Diluted Adjusted net earnings per basic share (2) Share price as at June 30 (TSX – Canadian dollars) Weighted average outstanding shares (basic) (millions) 1. Production is shown on a total contained basis while sales are shown on a net payable basis, including final product inventory and smelter payable adjustments, where applicable. 2. The Company uses certain non-GAAP financial performance measures throughout this MD&A. Total cash costs and all-in sustaining costs per gold ounce sold, total cash costs and all-in sustaining costs on a co-product basis, average realized price, operating margin, adjusted net earnings and adjusted net earnings per share are non-GAAP financial performance measures with no standard meaning under IFRS. For further information and a detailed reconciliation, please refer to the “Non-GAAP Financial Performance Measures” section of this MD&A. 3. The calculation of total cash costs and all-in sustaining costs per gold ounce sold is net of by-product silver and copper revenues. Total cash costs and all-in sustaining costs on a co-product basis removes the impact of other metal sales that are produced as a by-product of our gold production and apportions the cash costs to each metal produced on a percentage of revenue basis. If silver and copper revenues were treated as co-products, co-product total cash costs for the three months ended June 30, 2014 would be $9.92 per ounce of silver (2013 - $11.70) and $1.75 per pound of copper (2013 - $1.87). The 2013 comparative figures for silver have been adjusted to include silver at Peak Mines and New Afton. Co-product all-in sustaining costs for the three months ended June 30, 2014 would be $14.29 per ounce of silver (2013 -$17.17) and $2.44 per pound of copper (2013 - $2.66). For the six months ended June 30, 2014 co-product total cash costs would be $9.98 per ounce of silver (2013 - $13.33) and $1.69 per pound of copper (2013 - $1.91). Co-product all-in sustaining costs for the six months ended June 30, 2014 would be $14.04 per ounce of silver (2013 - $20.15) and $2.31 per pound of copper (2013 - $2.78). 2 OPERATING HIGHLIGHTS •Gold production for the second quarter of 2014 was 89,460 ounces, compared to 102,435 ounces in the prior-year period. Production increases from New Afton and Peak Mines were offset by planned lower production at Mesquite and Cerro San Pedro. New Afton’s gold production increased by 21% compared to the prior-year period and remained consistent with the record-setting first quarter as a result of increased throughput levels combined with higher grades. Peak Mines’ production increased as a result of higher gold grade compared to the prior-year period.Mesquite’s gold production was impacted by a lag effect of lower ore tonnes being placed on the leach pad in the first quarter of 2014 compared to the prior-year period as well as increased waste stripping during the quarter, which was consistent with Mesquite’s mine plan. Production at Cerro San Pedro remained consistent with the first quarter, however, was lower than the prior-year period as Cerro San Pedro’s mining activity in the first half of 2014 was primarily focused on waste stripping resulting in fewer ore tonnes. For the first half of 2014, gold production was 180,777 ounces compared to 197,130 ounces in the same prior-year period. As outlined in the Company’s 2014 guidance filed on SEDAR on February 6, 2014, consolidated gold production is scheduled to increase significantly in the second half of 2014 and particularly in the fourth quarter, benefitting from the combination of expected continued strong performances at New Afton and Peak Mines and increased ore tonnes being placed on the heap leach pads at both Mesquite and Cerro San Pedro. •Gold sales were 84,736 ounces for the second quarter of 2014 compared to 98,037 ounces in the prior-year period. Gold sales were 178,788 ounces for the first half of 2014 compared to 193,218 ounces in the same prior-year period. •Copper production for the second quarter of 2014 was 25.5 million pounds, compared to 21.7 million pounds in the prior-year period. This increased production was from both New Afton and Peak Mines. New Afton achieved a 12% increase in copper production compared to the prior-year period as a result of increased mill throughput rates and improved grades. Peak Mines achieved a 52% increase in copper production compared to the prior-year period as well as a 16% increase compared to the prior quarter, benefitting from higher copper grade and increased recovery. For the first half of 2014, copper production was 51.4 million pounds compared to 37.7 million pounds in the prior-year period. •Copper sales were 24.3 million pounds for the second quarter of 2014 compared to 19.5 million pounds in the prior-year period. Copper sales were 49.4 million pounds for the first half of 2014 compared to 35.4 million pounds in the same prior-year period. •Total cash costs per gold ounce sold, net of by-product sales, decreased to $251 per ounce for the second quarter of 2014, compared to $430 per ounce in the prior-year period. The decrease in cash costs relative to the prior-year period was primarily driven by increased copper by-product revenue and a benefit from foreign exchange movements in all jurisdictions. Total cash costs per gold ounce sold, net of by-product sales, were $253 per ounce for the first half of 2014 compared to $457 per ounce in the prior-year period. •All-in sustaining costs per gold ounce sold decreased to $745 per ounce for the second quarter of 2014, compared to $931 per ounce in the prior-year period. In addition to the decrease from the cash cost component, all-in sustaining costs decreased due to a reduction in sustaining capital expenditures compared to the prior-year period. All-in sustaining costs per gold ounce sold were $707 per ounce for the first half of 2014 compared to $1,010 per ounce in the prior-year period. Full year all-in sustaining costs are expected to be in line with guidance as capital expenditures at Mesquite are expected to increase in the second half of 2014. 3 DEVELOPMENT AND EXPLORATION HIGHLIGHTS ·At New Afton, on July 7, 2014, the Company announced that the C-zone Measured and Indicated gold resource has increased by 24% and the copper resource by 29% when compared to year-end 2013. The increase in gold and copper was driven by the upgrading of Inferred resources into the Measured and Indicated categories through infill drilling. ·At the Company’s Rainy River project (“Rainy River”) in Ontario, Canada, positive preliminary assay results support potential for extension of Intrepid Zone to southeast of the current Intrepid resource. Through June 30, 2014, $167.0 million of capital purchases have been committed to which primarily consist of the mobile fleet as well as milling equipment. ·Six prospective areas at the Company’s Blackwater project (“Blackwater”), in Central British Columbia, Canada, are included in the 2014 program with specific drill targets now confirmed through a combination of surface mapping, sampling and geophysical surveys. FINANCIAL HIGHLIGHTS •Revenues were $178.1million for the second quarter of 2014, compared to $183.5 million in the same prior-year period. The benefit from increased copper sales in addition to increased gold and copper prices in the quarter was offset by a decrease in gold and silver sales. The average realized prices for the second quarter of 2014 were $1,304 per ounce of gold, $19.53 per ounce of silver and $3.09 per pound of copper, compared to $1,276 per ounce of gold, $21.41 per ounce of silver and $3.06 per pound of copper in the second quarter of 2013.Revenues were $368.6 million in the first half of 2014 compared to $385.3 million in the same prior-year period. •Earnings from mine operations were $30.1 million for the second quarter of 2014, compared to $33.8 million in the same prior-year period. The decrease in earnings from mine operations is primarily attributed to lower gold sales. Lower sales occurred at Mesquite, reflecting lower planned ore tonnes mined and Cerro San Pedro, due to increased waste stripping for Phase 5. The reductions were offset by the increased gold and copper sales at New Afton and Peak Mines. For the first half of 2014, earnings from mine operations were $70.5 million and $91.6 million in the same prior-year period. •Net earnings of $16.2 million or $0.03 per basic share for the second quarter of 2014 compared to net earnings of $15.0 million or $0.03 per basic share in the prior-year period. Net earnings were impacted by the change in earnings from mine operations discussed above and the impact of non-operating “Other gains and losses”, where a gain of $8.5 million was recorded for the second quarter of 2014 relative to a gain of $17.4 million in the second quarter of 2013. Other gains and losses consists primarily of foreign exchange gains or losses, and gains or losses on the mark-to-market measurement of the Company’s share purchase warrants. This was offset by lower exploration expense, a decrease in finance costs and a decreased tax expense of $0.8 million in the second quarter of 2014 relative to $4.0 million in the second quarter of 2013. For the first half of 2014, net earnings were $14.4 million or $0.03 per basic share compared to $51.3 million or $0.11 per basic share in the same prior-year period. •Adjusted net earnings were $8.2 million or $0.02 per basic share for the second quarter of 2014, relative to adjusted net earnings of $4.3 million or $0.01 per basic share in the same prior-year period. Adjusted net earnings were impacted by the change in earnings from mine operations offset by lower exploration expense and a decrease in finance costs. For the first half of 2014, adjusted net earnings were $26.4 million or $0.05 per basic share compared to $24.6 million or $0.05 per basic share in the same prior-year period. •Net cash generated from operations was $59.3 million for the second quarter of 2014 compared to a use of $22.5 million in the same prior-year period. While New Afton and Peak Mines added to New Gold’s net cash generated from operations, reduced net cash generated at Mesquite and Cerro San Pedro partially offset the benefit. Additionally, the second quarter of 2014 saw a benefit from lower income taxes paid. There was no adjustment to net cash generated from operations in the second quarter of 2014, however in the prior-year period, net operating cash flow was adjusted by the settlement of the gold hedge contract at Mesquite for $65.7 million resulting in adjusted net cash generated from operations of $43.2 million. In the first half of 2014, net cash generated from operations was $140.7 million compared to $36.0 million ($101.7 million on an adjusted basis) in the same prior-year period. •Cash and cash equivalents were $414.0million at June 30, 2014 compared to $438.1 million at March 31, 2014 and $414.4 million at December 31, 2013.In the second quarter of 2014, net cash generated from operations of $59.3 million was offset by cash used in investing activities of $60.1 million. In the first half of 2014, net cash generated from operations of $140.7 million was offset by cash used in investing activities of $116.2 with the remainder used in financing activities. 4 CORPORATE DEVELOPMENTS The Company continues to pursue disciplined growth both through organic initiatives and value-enhancing mergers and acquisitions. The Company came together through two accretive business combinations in mid-2008 and mid-2009. Since the middle of 2009, New Gold has successfully enhanced the value of its portfolio of assets, while also continually looking for compelling external growth opportunities. The Company continues to evaluate assets in favourable jurisdictions where the asset has the potential to provide New Gold shareholders with meaningful gold production, cash flow and exploration potential, while ensuring that any potential acquisition is accretive on key per share metrics. The Company strives to maintain a strong financial position while continually reviewing strategic alternatives with the view of maximizing shareholder value. In short, New Gold’s objective is to pursue corporate development initiatives that will leave the Company and its shareholders in a fundamentally stronger position. On July 7, 2014, the Company announced a 24% increase in the New Afton C-zone Measured and Indicated mineral resource. The C-zone is a continuation of the New Afton block cave that extends along strike and below the B-zone reserve that is currently being mined. The mid-year update builds upon the 2013 year-end C-zone mineral resource estimate and includes the results of an additional 15,143 metres of drilling in 20 core holes. New Gold plans to provide the results of the C-zone resource update and preliminary economic evaluation in early 2015. 2014 OUTLOOK New Gold is pleased to re-iterate its guidance for 2014 as follows: 2 Gold Production Copper Production Silver Production Total cash costs All-in sustaining costs (thousands of ounces) (millions of pounds) (thousands of ounces) (per ounce) (per ounce) New Afton 102 - 112 78 - 84 200 - 300 ($1,260) – ($1,240) ($620) - ($600) Mesquite 113 - 123 - - $930 - $950 $1,310 - $1,330 Peak Mines 95 - 105 14 - 16 50 - 150 $630 - $650 $1,065 - $1,085 Cerro San Pedro 70 - 80 - 1,100 - 1,300 $1,030 - $1,050 $1,125 - $1,145 Total 380 - 420 92 - 100 1,350 - 1,750 $320 - $340 $815 - $835 New Gold’s copper and silver by-product revenue continues to provide an effective natural hedge against the various cost pressures being faced by the broader industry which allows the Company to deliver lower costs. Assumptions used in 2014 guidance include gold, silver and copper prices of $1,300 per ounce, $20.00 per ounce and $3.25 per pound, respectively, and exchange rates of $0.90 USD/CDN and $0.88 USD/AUD to the Canadian and Australian dollar, respectively and $13.00 MXN/USD. The diesel price assumed for 2014 is $3.25 per gallon, which reflects recent prices being paid at Mesquite. Gold prices, silver prices and average foreign exchange rates were relatively in line with these assumptions during the second quarter.” 5 KEY PERFORMANCE DRIVERS AND ECONOMIC OUTLOOK KEY PERFORMANCE DRIVERS There is a range of key performance drivers that are critical to the successful implementation of New Gold’s strategy and the achievement of its goals. The key internal drivers are production volumes and costs. The key external drivers are spot prices of gold, copper and silver, as well as foreign exchange rates. Production Volumes and Costs New Gold’s portfolio of operating mines produced 89,460 ounces of gold in the second quarter of 2014. Total cash costs and all-in sustaining costs for the second quarter of 2014, net of by-product sales, were $251 and $745 per gold ounce sold, respectively. Commodity Prices Gold Prices The price of gold is the largest single factor affecting New Gold’s profitability and operating cash flows. As such, the current and future financial performance of the Company will be closely related to the prevailing price of gold. For the second quarter of 2014, New Gold achieved an average realized gold price of $1,304 per ounce compared to the London PM fix average gold price of $1,289 per ounce. New Gold achieved a higher realized gold price compared to the London PM fix average primarily as a result of certain sales settling in the second quarter at a higher price than recorded in previous months. For the first half of 2014, New Gold achieved an average realized gold price of $1,306 per ounce compared to the London PM fix average gold price of $1,291 per ounce. The outlook for gold prices remains subject to volatility in the near term, but as interest rates remain low and the economic recovery is uncertain, the fundamentals that support the gold price remain in place. New Gold is in a strong position to operate both in a low gold price environment and to take advantage of a recovery in prices through our growth projects. Copper and silver prices For the second quarter of 2014, New Gold achieved an average realized copper price of $3.09 per pound compared to the average London Metals Exchange copper price of $3.08 per pound. For the first half of 2014, New Gold achieved an average realized copper price of $3.03 per pound compared to the average London Metals Exchange copper price of $3.14 per pound, primarily impacted by the first quarter of 2014 where shipments and sales were significantly weighted towards the end of the quarter with copper prices fixed through swaps concurrently and as copper prices declined in the latter part of the quarter, the net realized price for copper decreased below the average market price. The Company typically enters into copper swaps at the time of concentrate production to offset pricing choices made by the customer that would otherwise result in a copper price determined several months in the future, with related inter-quarter earnings volatility. 6 For the second quarter of 2014, New Gold achieved an average realized silver price of $19.53 per ounce compared to an average London PM fix price of $19.62 per ounce. For the first half of 2014, New Gold achieved an average realized silver price of $19.97 per ounce compared to an average London PM fix price of $20.05 per ounce. Foreign Exchange Rates The Company operates in Canada, the United States, Australia, Mexico and Chile, while revenues are predominantly generated in U.S. dollars. As a result, the Company has foreign currency exposure with respect to costs not denominated in U.S. dollars. New Gold’s operating results and cash flows are influenced by changes in various exchange rates against the U.S. dollar. The Company has exposure to the Canadian dollar through New Afton, Blackwater and Rainy River, as well as through corporate administration costs. The Company also has exposure to the Australian dollar through Peak Mines and to the Mexican peso through Cerro San Pedro. The Canadian dollar weakened by approximately 7% compared to the second quarter of 2013 and strengthened by approximately 1% compared to the first quarter of 2014. A weaker Canadian dollar decreases costs in U.S. dollar terms at the Company’s Canadian operations. The Australian dollar weakened by approximately 7% compared to the second quarter of 2013 and strengthened by approximately 4% compared to the first quarter of 2014. A weaker Australian dollar decreases costs in U.S. dollar terms at the Company’s Australian operations. The Mexican peso weakened by approximately 4% compared to the second quarter of 2013 and strengthened by approximately 2% compared to the first quarter of 2014. A significant portion of costs at Cerro San Pedro are incurred in U.S. dollars and, as such, the movement in the Mexican peso exchange rate is not a major driver of U.S. dollar-denominated costs. For an analysis of the impact of foreign exchange fluctuations on operating costs in 2014 relative to 2013, refer to the “Review of Operating Mines” sections for New Afton, Cerro San Pedro and Peak Mines for details. ECONOMIC OUTLOOK Commodities experienced a volatile second quarter of 2014 as markets weighed prospects for economic recovery alongside global tensions including those in the Ukraine and Gaza. The U.S. Federal Reserve’s quantitative easing program looks set to continue to taper through the year, but recovery remains slow and uncertain, and inflation and interest rates show no sign of significant increases in the foreseeable future. As a low cost producer with a pipeline of development projects, New Gold is particularly well-positioned to both manage in a lower gold price environment and to take advantage of a recovery in the gold market. Economic events can have significant effects on the price of gold, through currency rate fluctuations, the relative strength of the U.S. dollar, supply of and demand for gold and macroeconomic factors such as interest rates and inflation expectations. Management anticipates that the long-term economic environment should provide support for precious metals and for gold in particular, and believes the prospects for the business are favourable. The Company has not hedged foreign exchange rates and metal prices, with the exception of the gold hedge mandated by Mesquite’s 2008 project financing. The hedge position was eliminated on May 15, 2013. New Gold’s growth plan is focused on organic and acquisition-led growth, and the Company plans to remain flexible in the current environment to be able to respond to opportunities as they arise. 7 CORPORATE SOCIAL RESPONSIBILITY New Gold is committed to excellence in corporate social responsibility. We consider our ability to make a lasting and positive contribution toward sustainable development a key driver to achieving a productive and profitable business.We will achieve our objectives through the protection of the health and well-being of our people and our host communities as well as environmental stewardship and community engagement and development. As a partner of the United Nations Global Compact, New Gold’s policies and practices are guided by its principles with reference to Human Rights, Labour, Environmental Stewardship and Anti-Corruption. As a member of the Mining Association of Canada (“MAC”), our Canadian operations adopt the MAC’s Towards Sustainable Mining protocols. New Gold’s corporate social responsibility objectives include promoting and protecting the welfare of our employees through safety-first work practices, upholding fair employment practices and encouraging a diverse workforce, where people are treated with respect and are supported to realize their full potential. At New Gold, we believe that our people are our most valued assets regardless of gender, race, cultural background, age, religion or sexual orientation. We strive to create a culture of inclusiveness that begins at the top and is reflected in our hiring, promotion and overall human resources practices. We encourage tolerance and acceptance in worker-to-worker relationships. In each of our host communities we are recognized as an employer of choice as a result of our competitive wages and benefits, and our policies of recognizing and rewarding employee performance and promoting from within wherever possible. We are committed to preserving the long-term health and viability of the natural environments affected by our operations. Wherever New Gold operates – in all stages of mining activity, from early exploration and planning, to commercial mining operations through to eventual closure – we are committed to excellence in environmental management. From the earliest site investigations, we carry out comprehensive environmental studies to establish baseline measurements for flora, fauna, land, air and water. During operations, we promote the efficient use of resources, work to minimize environmental impacts and maintain robust monitoring programs. After mining activities are complete, our objective is to restore the land to a level of productivity equivalent to its pre-mining capacity or to an alternative land-use determined through consultation with local stakeholders. We continually seek new strategies for enhancing our environmental performance including programs to improve energy efficiency, reduce our carbon footprint and minimize our use of water and other resources. We are committed to establishing relationships based on mutual benefit and active participation with our host communities to contribute to healthy communities and sustainable community development. Wherever our operations interact with Indigenous peoples, we endeavour to understand and respect traditional values, customs and culture. We take meaningful action to serve their development needs and priorities through collaborative agreements aimed at creating jobs, training and lasting socio-economic benefits. We foster open communication with local residents and community leaders and strive to be a full partner in the long-term sustainability of the communities and regions in which we operate. We believe that only by thoroughly understanding the people, their histories, and their needs and aspirations, can we engage in a meaningful development process that will contribute to their cultural and economic health and welfare. Environmental Highlights of Q2 2014 Community Highlights of Q2 2014 · Cerro San Pedro achieved full international Cyandie Management Code certification. · A key Capacity Funding Agreement was signed with a First Nation associated with the Blackwater project. · Blackwater completed its Environmental Assessment application. · New Afton implemented an Adult Basic Education Program for local First Nations. · Report to Carbon Disclosure Project (CDP) submitted. ·
